internal_revenue_service number release date index number -------------------- ---------------------------------------- ------------------------------------------------------------ - -------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------------ telephone number ---------------------- refer reply to cc fip b02 plr-135684-14 date date legend taxpayer --------------------------------------------------------------------------------------- state -------------- x y ---- ---- dear --------------- this responds to your letter dated date submitted on behalf of taxpayer taxpayer requests a ruling that income from certain original and counteracting hedging_transactions described below will not constitute gross_income for purposes of the real_estate_investment_trust reit income tests under sec_856 and of the internal_revenue_code_of_1986 the code facts taxpayer a state corporation is a residential mortgage reit taxpayer invests primarily in instruments classified as mortgages on real_property within the meaning of sec_856 mortgages including mortgage-backed_securities issued by united_states government agencies or government-sponsored entities taxpayer’s mortgages generally are long-term debt instruments that pay a fixed rate of interest taxpayer typically finances its mortgages with short-term borrowings including repurchase agreements repos that are treated as short-term secured borrowings for federal_income_tax purposes under a repo taxpayer nominally sells certain of its plr-135684-14 mortgages to a counterparty and at the same time agrees to repurchase those mortgages at a fixed date in the future for a fixed price a repo typically has a term of between x and y days and requires taxpayer to pay an interest rate based on libor or a similar interest rate index at the time the repo is entered into at maturity taxpayer must either repay the repo with cash on hand or enter into a new repo the proceeds of which are used to repay the old repo because taxpayer may hold a financed mortgage for a long period of time and may want to maintain a constant level of short-term financing on that mortgage taxpayer upon maturity of one repo may replace the maturing repo with a new short- term repo because the interest rate charged by the lender will be newly determined every time one such repo matures and is repaid with the proceeds of a new repo a series of back-to-back short-term repos resembles in economic_substance a long-term_loan bearing a variable or floating interest rate adjusting every x to y days in addition to repos taxpayer may use other types of financing that actually or effectively bear a floating interest rate such as private loans under credit agreements bonds or other debt instruments issued to the public or in private placements and other transactions treated as borrowings for tax purposes under which taxpayer would pay a floating rate of interest collectively with repos the borrowings for the purposes of this ruling_request the term borrowings refers to those borrowings incurred or to be incurred to finance taxpayer’s mortgages including future short-term borrowings the proceeds of which are anticipated to repay other borrowings upon maturity as described previously because taxpayer finances its acquisition and ownership of mortgages with floating rate borrowings or short-term current borrowings that are anticipated to be repaid using the proceeds of short-term future borrowings taxpayer effectively must pay a floating interest rate on its indebtedness as such taxpayer is subject_to the risk of changing interest rates with respect to debt incurred or to be incurred to acquire or carry such real_estate_assets to hedge the risk of such interest rate changes on its borrowings for the period during which it intends to finance its mortgages taxpayer enters into various hedging_transactions including interest rate swaps under which taxpayer pays a fixed rate of interest and receives payments based on a floating rate of interest pay-fixed swaps in addition to pay-fixed swaps taxpayer also hedges its interest rate exposure on the borrowings by entering into pay-fixed swaptions which are options entitling taxpayer to enter into a pay-fixed swap together the pay-fixed swaps and pay-fixed swaptions manage taxpayer’s risk of interest rate changes with respect to the borrowings these transactions along with others that similarly function to hedge taxpayer’s exposure to risk resulting from plr-135684-14 interest rate fluctuations such as interest rate caps are referred to collectively as original hedges taxpayer represents that on the date into which each original hedge to be covered by the requested ruling is entered such original hedge will be a hedging_transaction within the meaning of sec_1221 of the code and sec_1 b of the regulations taxpayer further represents that the identification requirements described in sec_1221 sec_1_1221-2 and sec_856 will be satisfied with respect to such original hedge taxpayer further represents that the original hedges are used to hedge the interest rate risks of the borrowings which are used to finance the mortgages based on its business goals market conditions and other factors taxpayer will have a desired hedging ratio-that is a ratio of i the notional_principal_amount of its outstanding hedges to ii the principal_amount of its borrowings taxpayer may decide to decrease the notional amount of its original hedges due to a change in its desired hedging ratio or a decrease in the amount of its borrowings rather than terminating certain of its original hedges to achieve the desired level of hedging exposure taxpayer may find it commercially or economically desirable to enter into one or more additional hedges that have the effect of counteracting or offsetting all or part of such original hedges for all or part of the remaining term of such original hedges each a counteracting hedge taxpayer represents that counteracting hedges are commercially preferable to actual termination of an original hedge and thus are commonly used by market participants to achieve the economic_effect of terminating an original hedge the counteracting hedges may take the form of swaps requiring taxpayer to pay a floating rate of interest and receive a fixed rate of interest receive-fixed swaps or options to enter into such swaps receive-fixed swaptions depending on prevailing commercial or economic conditions it is possible that the cash flows of a counteracting hedge may not offset on a dollar-for-dollar basis the cash flows of a related original hedge however taxpayer represents that even in such instances the counteracting hedge will serve the purposes of achieving a desirable level of hedging exposure such that together the original hedges and counteracting hedges will constitute a degree of hedging of taxpayer’s borrowings at a level and on financial terms that taxpayer deems appropriate in its business judgment taxpayer represents that on the date into which each counteracting hedge to be covered by the requested ruling is entered such counteracting hedge will be a hedging_transaction within the meaning of sec_1221 and sec_1_1221-2 taxpayer further represents that the identification requirements described in sec_1221 sec_1_1221-2 and sec_856 will be satisfied with respect to such counteracting hedge plr-135684-14 rulings requested taxpayer seeks the following rulings pursuant to the provisions of sec_856 of the code taxpayer’s gross_income from the original hedges will not constitute gross_income for purposes of sec_856 and pursuant to the provisions of sec_856 taxpayer’s gross_income from the counteracting hedges will not constitute gross_income for purposes of sec_856 and law sec_856 of the code provides that a corporation shall not be considered a reit unless it derives at least percent of its gross_income excluding gross_income from prohibited_transactions from dividends interest rents_from_real_property and certain other items listed in sec_856 sec_856 provides that a corporation shall not be considered a reit unless it derives at least percent of its gross_income excluding gross_income from prohibited_transactions from rents_from_real_property and certain other items listed in sec_856 sec_856 provides that income from a hedging_transaction as defined in clause ii or iii of sec_1221 including gain from the sale or disposition of such a transaction shall not constitute gross_income for purposes of the percent or percent gross_income tests to the extent that the transaction hedges any indebtedness incurred or to be incurred by the reit to acquire or carry real_estate_assets provided that such hedging_transaction is properly identified pursuant to sec_1221 sec_856 was amended by the american_jobs_creation_act_of_2004 to provide for the exclusion_from_gross_income of income from hedging_transactions including income from the sale or disposition of such a transaction for purposes of the percent gross_income_test publaw_108_357 date prior_law had provided that such income was treated as qualifying_income as opposed to being excluded for purposes of this test the accompanying legislative_history explains that the rules governing the tax treatment of arrangements engaged in by a reit to reduce certain interest rate risks are prospectively generally conformed to the rules included in sec_1221 h_r rep no pincite sec_1221 requires that for a hedging_transaction to be excluded as a capital_asset a hedging_transaction must be clearly identified as such before the close plr-135684-14 of the day on which it was acquired originated or entered into or such other time as the secretary may by regulations prescribe sec_1221 defines a hedging_transaction as any transaction entered into by the taxpayer in the normal course of the taxpayer’s trade_or_business primarily i to manage risk of price changes or currency fluctuations with respect to ordinary_property which is held or to be held by the taxpayer ii to manage risk of interest rate or price changes or currency fluctuations with respect to borrowings made or to be made or ordinary obligations incurred or to be incurred by the taxpayer or iii to manage such other risks as the secretary may prescribe in regulations sec_1_1221-2 of the income_tax regulations provides that if a transaction is entered into primarily to offset all or any part of the risk management effected by one or more hedging_transactions the transaction is a hedging_transaction sec_856 of the code provides that to the extent necessary to carry out the purposes of this part the secretary is authorized to determine solely for purposes of this part whether any item_of_income or gain which i does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c analysis taxpayer represents that income from the original hedges entered into by taxpayer qualify for the exclusion_from_gross_income provided under sec_856 the requirements of this section are satisfied where as here represented a hedging_transaction entered into by a reit is properly identified under sec_1221 meets the definitional requirements of a hedging_transaction under sec_1221 and in the case of an interest rate hedge is a hedge of indebtedness incurred or to be incurred to acquire or carry real_estate_assets the legislative_history accompanying the amendments to sec_856 makes clear the intent of congress that the reit hedging rules are generally to be conformed to the rules set forth in sec_1221 if properly identified under sec_1221 as represented the counteracting hedges entered into by taxpayer also qualify as hedging_transactions under sec_1_1221-2 of the regulations because as represented by taxpayer they are entered into to offset all or part of the risk management effected by the original hedges pursuant to the provisions of sec_856 of the code income from a counteracting hedge that qualifies as a hedging_transaction under sec_1221 may be excluded from gross_income for purposes of sec_856 or c under the facts of this case excluding the income from these hedging_transactions from gross plr-135684-14 income for purposes of sec_856 and c does not interfere with congressional policy objectives in enacting the income tests under those provisions conclusion based on the information submitted and the representations made we rule that pursuant to sec_856 taxpayer’s gross_income from the original hedges will not constitute gross_income for purposes of sec_856 and c we further rule that pursuant to sec_856 taxpayer’s gross_income from the counteracting hedges will not constitute gross_income for purposes of sec_856 and c except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied concerning whether the original hedges or counteracting hedges are hedging_transactions within the meaning of sec_1221 and sec_1_1221-2 we also express no opinion whether the identification requirements described in sec_1221 sec_1 and sec_856 have been or will be satisfied with respect to the original hedges or the counteracting hedges additionally no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code this ruling is directed only to the taxpayer requesting it its application is limited to the facts representations code sections and regulations cited herein sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of your authorized representatives sincerely andrea m hoffenson andrea m hoffenson branch chief branch office of associate chief_counsel financial institutions products
